June 05, 2009


Mr. James Caleb Scott
Gardere Wynne Sewell LLP
1601 Elm Street
3000 Thanksgiving Tower
Dallas, TX 75201-4761

Mr. Jason Bujnosek
Assistant Terry County Atty
500 West Main Street Rm 208E
Brownfield, TX 79316
Mr. Walter E. Harrell
TDCJ ID #1179761
938 So. FM 1673
Snyder, TX 79549

RE:   Case Number:  07-0806
      Court of Appeals Number:  07-06-00469-CR&07-06-00470-CR
      Trial Court Number:  4252 & 4983

Style:      WALTER E. HARRELL
      v.
      THE STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms Paige Lindsey    |
|   |Ms. Peggy Culp      |
|   |Ms. Marcy Hogan     |
|   |Greer               |
|   |Ms. Sharon Felfe    |
|   |Howell              |
|   |Mr. Allan Kennedy   |
|   |Cook                |